DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 4, 7, 8, 10, 11, 13-16, 19, 20, 22, 25, 26, 28, 29, 31, and 32 are pending, as amended 3/12/20, and are considered herein.

Drawings
In light of the amended drawings of 8/19/22, the objection to the drawings, is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In light of the terminal disclaimer of 8/19/22, the rejections of Claims 1, 3, 4, 7, 8, 10, 11, 13-16, 19, 20, 22, 25, 26, 28, 29, 31, and 32 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,525,090, are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8, 10, 11, 13-16, 19, 20, 22, 25, 26, 28, 29, and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2004/0028674 A1 to Griffin, et al.
Claim 1: Griffin teaches transglutaminase encoded by a nucleic acid vector (e.g., Claim 25), which vector may be a viral vector (e.g., Claim 28), and specifically, a herpes virus vector (e.g., Claim 28).  The same may include a pharmaceutically-acceptable excipient (e.g., paragraph 132).
Claim 3: Griffin teaches disabled infectious single cycle (DISC) herpes simplex virus vectors, with a transgene encoding transglutaminase (e.g., paragraph 121).
Claim 4: the herpes simplex virus genome is taught by Griffin (SUPRA).
Claim 7: Griffin teaches at a minimum, tissue transglutaminase (e.g., paragraph 4, 12, 16).  Tissue transglutaminase is TGM2.
Claim 8: human tissue transglutaminse is taught (e.g., paragraph 16).
Claim 10: disabled infectious cycle (DISC) herpes simplex virus is taught (e.g., paragraph 121).
	Claim 11: herpes simplex virus is taught (e.g., Claim 28).
	Claim 13: the nucleic acid vectors may be administered, e.g., subcutaneously (e.g., paragraph 109). However, even so, the formulations for other forms of administration, e.g., IM or intravenous are not distinct in structure.  In fact, water may be considered the excipient.
	Claim 14: the vectors may be administered topically (e.g., paragraph 94).  However, even so, the formulations for other forms of administration, e.g., IM or intravenous are not distinct in structure.  In fact, water may be considered the excipient.
	Claim 15: at least Claim 29 teaches the same administration, and the excipients are taught (e.g., SUPRA).
	Claim 16: Griffin teaches treating humans (e.g., paragraph 101).
	Claim 19: at least subcutaneous is taught (e.g., paragraph 109).
	Claim 20: topical administrations are taught (e.g., paragraph 94).
	Claim 22: the virus is HSV, and is recombinant in that it contains the transgene.
	Claim 25: Griffin teaches at a minimum, tissue transglutaminase (e.g., paragraph 4, 12, 16).  Tissue transglutaminase is TGM2.
	Claim 26: Griffin teaches human TGM2 (e.g., paragraph 16).
	Claim 28: Griffin teaches disabled infectious cycle HSV (paragraph 121), which is necessarily less cytotoxic to other cells.
	Claim 29: HSV is taught (e.g., Claim 28).
	Claim 32: Griffin teaches disabled infectious cycle HSV (paragraph 121).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 8, 10, 11, 13-16, 19, 20, 22, 25, 26, 28, 29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0028674 A1 to Griffin, et al., as applied to claims 1, 3, 4, 7, 8, 10, 11, 13-16, 19, 20, 22, 25, 26, 28, 29, and 32, above, and further in view of Manservigi, et al. (2010) “HSV Recombinant Vectors for Gene Therapy”, 4: 123-56.
	As shown above, the base claims are anticipated by, and thus, also obvious over, Griffin.
	However, the aspect of specific delivery of HSV encoding TGM is not specifically taught.  On the other hand, Griffin does teach one object is to deliver the transglutaminases to the skin cells, including the deeper layers (e.g., paragraph 98).
	The Artisan, interested in methods delivering the TGM to the skin, would be aware of Manservigi, which teaches that it is well known that HSV can target deeper skin layers (e.g., p. 128, paragraph bridging columns and p. 126, paragraph bridging columns).
	Thus, the Aritsan, interested in the object of getting transglutaminase to the skin, would have found it obvious modify Griffin, with the administration to target skin cells.  The Artisan would do so, in order to effect delivery to the skin.  The Artisan would expect success, as the elements are utilized for art-recognized purposes.

Conclusion
	No claim is allowed.  
	The present action is non-final, due to the application of art rejections which could have been applied to the previous set of claims, but no art rejections were made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633